ORDER

PER CURIAM.
Louis Williams, Defendant, appeals from his jury conviction for first degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err in allowing certain arguments by the prosecuting attorney. Rule 29.12(b). An extended opinion would serve no jurisprudential purpose. Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).